Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/20; 7/30/20; 10/27/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton et al. (US 6,139,538) (“Houghton”).
Houghton discloses (claims 1, 20, 21) a device (and method) for treatment of a canal associated with an orifice of a human or animal body including: (Fig. 9) a stem portion 188 (thin flexible-C8L58—claim 20) adapted for insertion along the canal, stem portion includes at least one fluid flow passage 196 extending along the stem portion; an expandable member 206 carried by the stem portion for occlusion of an inner end region of the canal; a cap 164 slidably mounted (C11L47-48) on the stem portion proximally of the expandable member and configured for occlusion of an outer end of the canal to thereby define, with the expandable member, a treatment cavity that includes the canal and surfaces about the outer end of the canal; one or more orifices in the stem portion through which treatment fluid is deliverable to the treatment cavity (C14L44-58).
The cap 164 of the embodiment of Houghton shown in Fig. 9 does not have a fluid reservoir; however, the embodiment having a cap 102 (Fig. 5) has a fluid reservoir 127.  The fluid reservoir adapted to receive and store treatment fluid for contact with said surfaces about the outer end of the canal C9L28-61.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined various aspects of the disclosed embodiments (substitute the cap 102 for the cap 164) without deviating from the spirit of the invention C15L3-6.
	Claim 2: the stem portion has a distal end and the expandable member is carried by the stem portion at or adjacent the distal end (Fig. 9)

	Claims 5-7: the reservoir of Houghton further comprises a fluid retention element in the receptacle portion C5L64-C6L9; the fluid retention element comprising an agent retaining material (e.g., an open-cell foam) C5L64-C6L7.
	Claim 8: the stem portion 188 of Houghton is a catheter closed at the distal end (Fig. 9)
	Claim 9: the stem portion and the expandable member 206 define a balloon catheter (Fig. 9) 
7.	Claims 4, 10-11, 13-14, 17, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton in view of Gonzalez (US 2011/0184314).
Houghton discloses the invention as substantially claimed, see above.  Houghton does not directly disclose the cap (102) including a drainage chamber disposed proximally of the receptacle portion.  Gonzalez, in the analogous art, teaches a similar device to Houghton with a cap 42 having a drainage chamber (smaller, narrow chamber below the receptacle 42) proximal of the receptacle portion (Fig. 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the drainage chamber as taught by Gonzalez to the receptacle portion of the cap of Houghton to minimize the extra space around the tube 24 (stem) to prevent leakage.
Houghton also does not directly disclose an introducer for introducing the stem portion and expandable member, the stem portion being slidable within and 
Claim 13: Houghton discloses that the stem is flexible C8L58 and when combined with an introducer 22 such as in Gonzalez suggests that the introducer is relatively more rigid than the stem portion as it aids in advancement.
Claims 14,24: in a combination of embodiments Houghton teaches the introducer (178) being removable from the stem portion C13L30-32
Claims 17,25: in a combination of embodiments Houghton teaches an insertion tool 164 for pushing the cap (102) distally C11L47-48, C13L30-32
8.	Claims 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton in view of Gonzalez further in view of Schulz (US 2017/0014605).
Houghton/Gonzalez teaches the invention as substantially claimed (see above).  However, the introducer in this combination is not directly taught as being removable from the stem portion via a lengthwise slit.  Schulz, in the analogous art, teaches a removable peelable introducer sheath with a lengthwise slit [0015].  Therefore, it would have been obvious to a person having ordinary skill in the art In re Einstein, 8 USPQ 167.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/DEANNA K HALL/         Primary Examiner, Art Unit 3783